Name: COMMISSION REGULATION (EEC) No 1443/93 of 10 June 1993 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade
 Date Published: nan

 No L 142/16 Official Journal of the European Communities 12. 6. 93 COMMISSION REGULATION (EEC) No 1443/93 of 10 June 1993 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993 2. The provisions of Regulation (EEC) No 1442/93 shall apply unless otherwise specified in this Regulation. TITLE I MANAGEMENT OF THE TARIFF QUOTA THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 (') of 13 February 1993, on the common organization of the market in bananas, and in particular Articles 19, 20 and 30 thereof, Whereas Commission Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Commu ­ nity ^), establishes the detailed provisions for the opera ­ tion of the Community banana market ; Whereas trnasitional measures are necessary to ensure that operators can be given a provisional quantity allocated from the tariff quota to be used from 1 July 1993 ; Whereas in order to determine operators' provisional quantity allocated a reduction coefficient is to be applied ; whereas the reduction coefficients are determined from an estimate of total reference quantities for both Category A and Category B operators, based on the volume of trade in the reference period as recorded by Eurostat statistics, and the likely volume of licence required in the period 1 July to 30 September, based on past trade volumes in the same period ; Whereas transitional measures are necessary to ensure that licences to import traditional ACP bananas can be available on 1 July 1993 ; Whereas bananas which were already in transit to the Community before 23 June 1993, but which arrive in the Community on or after 1 July 1993 shall be exempt from licensing requirements ; Whereas the Management Committee for Bananas, failed to deliver an opinion within the time allowed by its chairman, Article 2 1 . Category A and Category B operators, as defined in Regulation (EEC) No 1442/93, shall make their applica ­ tions for registration and the competent authorities of the Member States shall establish lists of operators in the manner described in Article 4, paragraphs 1 , 2 and 3 of the said Regulation, by 7 July 1993 . Operators shall provide information on the volume of bananas they marketed in the years 1989 , 1990 and 1991 . 2. Category C operators, as defined in the Regulation (EEC) No 1442/93 shall register with a competent autho ­ rities in a Member State of their choice by 24 June 1993. The competent authorities of the Member States shall inform the Commission of the number of Category C operators registered with them by 25 June 1993 . Article 3 1 . On the basis of the information received in accor ­ dance with Article 2 ( 1 ), the competent authorities of the Member States shall calculate a provisional reference quantity for each operator according to Article 5 of Regu ­ lation (EEC) No 1442/93 The Competent Authorities shall send to the Commission no later than 16 July 1993 the total of those provisional reference quantities for the operators registered with them. 2. The competent authorities of the Member States shall verify, in accordance with Articles 4 (3), 7 and 8 of Regulation (EEC) No 1442/93, the volumes of bananas marketed which have been notified by operators in response to Article 2 ( 1 ) by 17 August 1993 . On the basis of those verified quantities the competent authorities shall recalculate reference quantities for each operator. The competent authorities shall send to the Commission no later than 20 August 1993 the total of those reference quantities for the operators registered with them and the total volumes of trade in each of the categories described in Article 3 of the said Regulation. HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation establishes transitional measures for the application of the regime for the import of bananas into the Community in 1993 . (') OJ No L 47, 25. 2. 1993, p. 1 . (2) See page 6 of this Official Journal . 12. 6. 93 Official Journal of the European Communities No L 142/17 Article 4 1 . On the basis of the provisional reference quantity established in Article 3 ( 1 ) the competent authorities of the Member States shall determine a provisional quota allocation for each Category A and Category B operator for the period from 1 July to 30 September 1993. Each provisional quota allocation shall be determined by applying the following reduction coefficients to the provi ­ sional reference quantity :  for Category A operators = 0,15647,  for Category B operators = 0,11299. 2. The competent authorities shall inform each operator of his provisional quantity allocated within five working days of his registration . 3 . Within the limits of their provisional quantity allo ­ cated, Category A and B operators shall present their applications for import licences to the competent autho ­ rity in the Member State in which they are registered, in accordance with Article 2 ( 1 ), within 12 working days of their registration. The competent authority shall issue the corresponding licences without delay. TITLE II MANAGEMENT OF THE IMPORT OF TRADITIONAL ACP BANANAS Article 7 1 . Applications for licences to import traditional ACP bananas in the period 1 July to 30 September 1993 shall be presented before 7 July 1993 to the competent autho ­ rity of any Member State. Subject to the requirements of paragraph 4, these applications need not be accompanied by the documents required by Article 14 (4) of Regulation (EEC) No 1442/93 . 2. The competent authorities shall issue licences for half of the quantity without delay. 3. The competent authorities of the Member States shall notify the Commission, before 13 July 1993, of the quantities covered by applications with details of the ACP country of origin. 4. Traders shall provide the competent authority of the Member States from which they requested licences by 31 July 1993 with the documents required by Article 14 (4) of Regulation (EEC) No 1442/93 for the full requested volume of licences. On receipt of these documents, and after the application of any reduction coefficient deter ­ mined according to Article 16 of the said Regulation, the competent authority shall issue the remaining volume covered by the licences requested, without delay. 5. If the documents described in paragraph 4 above are not presented to the competent authority by 31 July 1993, the remaining licence requested will not be issued to the trader and the guarantee on the issued licence will be forfeit. Article 5 1 . On the basis of the reference quantity referred to in Article 3 (2) the competent authorities of the Member States shall determine the quantity allocated to each operator for the period from 1 July to 31 December 1993, in accordance with Article 6 of Regulation (EEC) No 1442/93 . The competent authorities shall inform each operator of his allocation by 31 August 1993 . 2. The volume as covered by the licences which an operator can request in September 1993 shall be deter ­ mined on the basis of the quantity allocated as provided for in paragraph 1 , less the volume covered by the licences issued to that operator in the period 1 July to 30 September 1993. TITLE III GENERAL PROVISIONS Article 8 Import licences issued in accordance with this Regulation shall be valid until 7 October 1993 inclusive. Article 9 1 . An import licence will not be required for bananas which were dispatched from the country where they were produced before 23 June 1993 but which were landed in the Community on or after 1 July 1993. The importers concerned shall provide proof that the consignment of bananas in question met the above requirements. This proof shall consist of :  in the case of transport by sea or waterway, the bill of loading showing that loading took place before 23 June 1993, Article 6 1 . The competent authorities of the Member States shall inform Category C operators of the quantity allo ­ cated to them for 1993 by 29 June 1993 . 2. Category C operators shall present requests for licences to the competent authority of the Member State in which they are registered by 7 July 1993 within the limits of the percentages of the quantity allocated set out below :  1 July to 30 September : 60 %,  1 October to 31 December : 64%. 3 . The competent authorities shall issue the licences without delay. No L 142/18 Official Journal of the European Communities 12. 6. 93  in the case of transport by rail, the consignment note accepted by the railways of the expediting country before 23 June 1993,  in the case of transport by road, the TIR carnet presented to the first customs , office before 23 Tune 1993,  in the case of transport by air, the air consignment note showing that the airline received the products before 23 June 1993 . 2. The bananas referred to in paragraph 1 which come from third countries will be subject to a tariff of ECU 100 per tonne, and those from ACP States will be subject to a zero duty. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1993. For the Commission Rene STEICHEN Member of the Commission